            Case 4:19-cv-00778-LPR Document 28 Filed 03/26/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WANDA GRIGSBY                                                                      PLAINTIFF

v.                               Case No. 4:19-cv-00778-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                           DEFENDANT


                   STATEMENT OF UNDISPUTED MATERIAL FACTS

       Defendant, Pulaski County Special School District, by its attorneys, Bequette, Billingsley

& Kees, P.A., for its Statement of Undisputed Material Facts, states:

       1.       This is an employment discrimination action. Plaintiff brings suit against PCSSD

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Americans with

Disabilities Act, as enforced by 42 U.S.C. § 12101 (“§12101”). See Amended Complaint, ECF

Doc. 15, generally and specifically at ¶ 1.

       2.       Grigsby began working as a temporary employee for the District in 2012 and

became a full-time employed security officer in 2014 in the District’s Security Department. See

Security Guard Contract 2014, attached to District’s Motion as Exhibit 1.

       3.       In July of 2015, Grigsby was promoted to security training officer. See Safety &

Security Training Officer Contract 2015, attached to District’s Motion as Exhibit 2.

       4.       In April of 2017, Grigsby was informed that her position of training officer was

subject to a non-renewal as part of a District-wide reduction in force (“RIF”). See Amd. Compl.

at ¶ 7; see also Administrative Sergeant Contract 2017, attached to District’s Motion as Exhibit 3.

       5.       Under the RIF policy, Grigsby had recall rights to any position of equal or lesser

status, and she accepted the position of administrative sergeant and went under a new contract as
             Case 4:19-cv-00778-LPR Document 28 Filed 03/26/21 Page 2 of 4




of July 1, 2017. Id. at ¶ 2; see also Reduction in Force Policy, attached to District’s Motion as

Exhibit 4.

        6.       In May of 2017, Grigsby filed a worker’s compensation claim related to an on-the-

job injury. See Worker’s Compensation Notice of Injury, attached to District’s Motion as

Exhibit 5. Her claim was accepted, and she received the appropriate compensation for the injury

and remained employed with the District. See Plaintiff’s Deposition at p. 20, attached to District’s

Motion as Exhibit 6.

        7.       In April of 2018, Grigsby filed a charge of discrimination with the EEOC alleging

her supervisor at the time, Bennie Bowers, sexually harassed her. See Amd. Compl. at ¶ 12; see

also EEOC Charge, April 2018, attached to District’s Motion as Exhibit 7(a). This charge was

resolved through EEOC by mediation and Grigsby remained employed at the District and Mr.

Bowers did not return as her supervisor and David Thomas became her new supervisor at this time.

Id. at ¶¶ 12-14. Id.; see also EEOC Charge December 2018, attached to District’s Motion as

Exhibit 7(b). Id.; see also EEOC Charge December 2018, attached to District’s Motion as Exhibit

7(b).

        8.       Grigsby alleges the April 2018 Charge, which was satisfactorily resolved, led to

retaliatory and discriminatory actions by the District, specifically through David Thomas. See

Amd. Compl. at ¶¶ 16-19; see also Ex. 7(b).

        9.       In May 2018, the District informed Grigsby it planned to non-renew three positions

above Grigsby’s position of Administrative Sergeant as party of a restructuring of the security

department, to be effective June 31, 2018, the end of the District’s contract year. See Ex. 6 at

p. 50-53. Those three positions were two “coordinators” and a “director,” to be replaced with two

positions titled “Facilitators.” Id.




                                                 2
          Case 4:19-cv-00778-LPR Document 28 Filed 03/26/21 Page 3 of 4




       10.     Grigsby applied for the newly titled facilitator position on June 5, 2018. See

Application for Facilitator, attached to District’s Motion as Exhibit 8.

       11.     Grigsby was attempting to get “one arm duty” clearance for her current position at

the District, as she was still on modified duty from her on-the-job injury.          See Worker’s

Compensation Adjuster Email, attached to District’s Motion as Exhibit 9.

       12.     In August 2018, the District hired one facilitator, Dave Thomas, as part of the

security department restructuring, as Thomas had held one of the department’s senior positions

which was non-renewed. See Ex. 6 at p. 51-53; see also Facilitator Job Description, attached to

District’s Motion as Exhibit 10; see also Amd. Compl. at ¶ 21.

       13.     Dave Thomas held the Coordinator position. See Dave Thomas Coordinator

Contract, attached to District’s Motion as Exhibit 11.

       14.     Prior to applying for the Facilitator position, Grigsby and Thomas held different

positions. See Exhibit 11; see also Wanda Grigsby Administrative Sergeant Contract, attached to

District’s Motion as Exhibit 3. Thomas was Grigsby’s supervisor. See Amd. Compl. at ¶ 14.

       15.     Thomas accepting the position of Facilitator resulted in a roughly $20,000.00

reduction in salary. See Exs. 11 and 3; see also Pulaski County Special School District Employee

Contract Salaries, attached to District’s Motion as Exhibit 12.

       16.     In the Interview Process, Grigsby scored as the third highest ranked candidate

among all interviewees. See Interview Memorandum and Scoring Sheet, attached to District’s

Motion as Exhibit 13.

       17.     Thomas Scored 92 and Grigsby scored 84. Id.

       18.     Defendant has denied all claims brought against it by Plaintiff or that they violated

any applicable law.




                                                 3
          Case 4:19-cv-00778-LPR Document 28 Filed 03/26/21 Page 4 of 4




       19.     Defendant asserts that Plaintiff was not discriminated against for any reason in

violation of applicable law, nor did Defendant violate any rights or duties owed to Plaintiff.

                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: tstewart@bbpalaw.com

                                              By:            T. “Teddy” Stewart
                                                     T. “Teddy” Stewart, Ark. Bar No. 2018189




                                                 4
